Citation Nr: 0710412	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension; and 
if so, whether the claim may be granted.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for vasculitis.

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2001 and December 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the veteran did not perfect his appeal 
as to the issues of service connection for chronic venous 
insufficiency of the left leg, varicose veins of the left 
leg, and stasis dermatitis of the left leg.  Accordingly, 
those issues are not currently before the Board.

The issues of entitlement to an evaluation in excess of 10 
percent for left leg cellulitis with brawny pigmentation, 
pre-tibial area, and entitlement to service connection for 
right leg cellulitis were denied in a September 2006 rating 
decision.  In October 2006 and December 2006 the RO received 
Notices of Disagreement (NOD) with respect to the issues of 
entitlement to an evaluation in excess of 10 percent for left 
leg cellulitis with brawny pigmentation and entitlement to 
service connection for right leg cellulitis, respectively.  
In January 2007, the RO received a statement from the 
veteran's representative which stated that the veteran was 
withdrawing his current NOD.  A January 2007 report of 
contact reflects a record of communication with the veteran's 
representative, indicating that the veteran was withdrawing 
his current NOD and all hearing requests.  As the NOD with 
the issues of entitlement to an evaluation in excess of 10 
percent for left leg cellulitis with brawny pigmentation, 
pre-tibial area, and entitlement to service connection for 
right leg cellulitis has been withdrawn they are not before 
the Board.


FINDINGS OF FACT

1.  On September 1, 2005, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that he wished to withdraw his appeal with respect 
to the issue of entitlement to service connection for a left 
knee disorder.

2.  On July 20, 2006, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant's representative that the appellant wished to 
withdraw his appeal with respect to the issue of entitlement 
to a compensable evaluation for hemorrhoids.

3.  An unappealed January 1995 RO decision denied service 
connection for hypertension; the evidence submitted since the 
January 1995 decision is new and raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service or was 
manifested to a degree of 10 percent or more within one year 
after separation from service.

5.  The veteran does not have vasculitis that is related to 
active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving entitlement 
to service connection for a left knee disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (a), (b) (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue involving entitlement 
to a compensable evaluation for hemorrhoids have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (a), (b) (2006).

3.  The January 1995 rating decision that denied the 
veteran's claim for service connection for hypertension is 
final; new and material evidence has been presented and the 
claim for service connection for hypertension is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (2006).  

4.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred in or aggravated by such service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Vasculitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

With respect to the reopened claim for service connection for 
hypertension, prior to initial adjudication of the veteran's 
claim, VA has met all statutory and regulatory notice and 
duty to assist provisions.  A letter dated in October 2003 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

With respect to the claim for service connection for 
vasculitis, prior to initial adjudication of the veteran's 
claim, VA has met all statutory and regulatory notice and 
duty to assist provisions.  A letter dated in August 2001 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The August 2001 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the veteran was informed in March 
2006 of how VA assigns disability ratings and effective 
dates.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in May 2004, 
November 2004, and August 2006. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing and in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2006). Withdrawal may be made by the appellant or by his or 
his authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (a).

At the veteran's personal hearing before Decision Review 
Officer in September 2005, the veteran withdrew his appeal 
with respect to the issue of entitlement to a compensable 
evaluation for hemorrhoids.  In July 2006, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
withdrawing the claim of entitlement to service connection 
for a left knee condition.  As the veteran has withdrawn his 
appeal with respect to these issues prior to the Board 
issuing a decision on the merits of his claims, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these appellate 
issues and they are dismissed.

III.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for 
hypertension

In a decision dated in January 1995, the RO denied the 
veteran's claims for service connection for high blood 
pressure and heart disease.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  Thus, the January 
1995 decision is final.  

The veteran's application to reopen his claim of service 
connection for hypertension was received in January 2003.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an April 2005 Statement of the Case 
(SOC), the Decision Review Officer reopened the veteran's 
claim of entitlement to service connection for hypertension 
but denied the claim on the merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The January 1995 rating decision denied entitlement to 
service connection for high blood pressure on the basis that 
the veteran's blood pressure reading on his Report of Medical 
Examination on separation in August 1973 was normal (120/88).  
The RO stated that high blood pressure was not shown to have 
been incurred in or aggravated in military service.  The 
Board notes that the veteran's claim of service connection 
for hypertension was as secondary to skin and strep problems.  
Service connection for a skin disability and a strep 
disability was also denied in the January 1995 rating.  In 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that where 
a veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  Thus, it is deemed that the 
claim for service connection for hypertension as due to 
service-connected disability was also denied in the January 
1995 rating decision.  Id.
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

At the time of the January 1995 rating decision, the 
pertinent evidence of record included the veteran's service 
medical records.  These records contain several blood 
pressure readings including 118/70 at enlistment in October 
1969, 128/80 in November 1969, 110/70 in November 1972, 
120/88 in August 1973, and 120/70 in October 1973.   

Thus, in order for evidence to be considered new and 
material, it must show that the veteran's hypertension was 
incurred or aggravated in active service or related to a 
service-connected disability.  

In support of his claim, the veteran submitted evidence of 
current medical treatment for hypertension, an April 1970 
consultation sheet which notes, "? Hi B.P.'s," a March 26, 
1970 Neurology consultation sheet which includes a page which 
notes physical examination of the veteran demonstrated blood 
pressure at 150/100, a letter dated in May 1993 from an agent 
from New York Life Insurance company that states that the 
information in his file showed an exam date 3/19/74 when he 
applied to convert his SGLI insurance and a blood pressure 
reading of 138/96, a May 1974 Medical Certificate which notes 
a blood pressure reading of 122/90, a December 1974 
consultation sheet which notes that the veteran had a blood 
pressure reading of 155/120 the previous week and current 
blood pressure reading of 130/88, and a letter dated in 
December 2002 from W.A.N., D.O. which states, "His specific 
problems that he was treated for that might possibly be 
service related were hypertension, ..."  

The Board is satisfied that this evidence together relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim for service connection for hypertension is 
reopened.

IV.	Service Connection

a.	Hypertension

As the Board has determined that the previously denied claim 
for service connection for hypertension is reopened, the 
second step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  

Hypertension means high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary at 801 (28th ed. 1994).  VA 
regulations require that hypertension must be confirmed by 
readings taken two or more times on at least three different 
days of diastolic pressure of predominately 90 or more or of 
systolic pressure of predominantly 160 or more with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1 (2006).

As noted above, the record includes a March 26, 1970 
Neurology consultation sheet which includes a page which 
notes physical examination of the veteran demonstrated blood 
pressure at 150/100.  However, no clinical finding of 
hypertension was documented.  Moreover, as noted above, other 
in-service blood pressure readings were 118/70 at enlistment 
in October 1969, 128/80 in November 1969, 110/70 in November 
1972, and 120/70 in October 1973.  On the August 1973 
clinical examination for separation from service, the 
veteran's blood pressure reading was 120/88.  Thus, there is 
no medical evidence that shows that the veteran suffered from 
hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.    However, although the record 
includes two elevated blood pressure readings within the year 
after discharge, no clinical finding of hypertension was 
documented within a year after discharge.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The record 
demonstrates no pattern of sustained elevated blood pressure 
readings until 1977.  In light of the lack of any pattern of 
sustained elevated blood pressure readings or relevant 
history of hypertension reported between 1973 and 1977, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).    

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has hypertension.  In 
addition, the newly submitted evidence includes an elevated 
blood pressure reading during the veteran's service in 1970.  
Further, the veteran submitted evidence of an elevated blood 
pressure reading in March 1974, within a year of his 
discharge from service.  The Board notes that the VA medical 
records received in June 1974 also included a blood pressure 
reading of 122/90 in May 1974.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  A letter dated in December 
2002 from W.A.N., D.O. notes that the veteran's hypertension 
might possibly be service related.  

The veteran was afforded a VA examination in November 2004.  
His claims file was reviewed and he was physically examined.  
On physical examination the veteran's blood pressure was 
120/80 three times.  He was diagnosed with hypertension, well 
controlled with current medication.  The VA examiner noted 
only one high blood pressure reading in service and also 
noted that hypertension was not diagnosed and that the 
veteran was not treated with medication.  The VA examiner 
also noted that the earliest the veteran was diagnosed with 
hypertension was 1977.  The examiner opined that it was less 
likely that the veteran had hypertension which was diagnosed 
earlier than 1977.

At the September 2005 hearing, the veteran's representative 
noted that there was a question as to whether the separation 
examination's diastolic reading was 88 or 98.  The Board has 
carefully examined the separation examination and finds that 
the veteran's diastolic reading was 88.  

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
hypertension is related to service, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
treating physician's medical opinion.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).    

The veteran's treating physician's December 2002 statement is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102.  In addition, the private physician's 
statement unfortunately fails to take into account the 
relevant service medical records on file which document only 
one instance of high blood pressure and a normal blood 
pressure reading at separation.  

In comparison, all of these factors were considered by the 
November 2004 VA examiner, and the VA examiner's opinion was 
rendered only after an objective examination was conducted 
combined with a review of the claims file and the veteran's 
pertinent medical history.  
   
Thus, the Board finds that the VA examiner's November 2004 
reasoned medical opinion is accordingly more probative than 
the December 2002 statement by the veteran's treating 
physician.  Thus, the evidence preponderates against a 
finding that hypertension is related to his military service 
or any incident of military service.

Although the veteran contends that his hypertension is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

b.	Vasculitis

The Board notes that although the veteran has been diagnosed 
with several different vascular problems, both service and 
post-service medical records are absent any treatment for or 
diagnosis of vasculitis.  The August 2006 VA examiner also 
stated that the veteran did not have vasculitis.  Thus, the 
medical evidence fails to show that the veteran currently 
suffers from vasculitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that 
vasculitis exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for vasculitis have not been established.  
38 C.F.R. § 3.303. 

Although the veteran contends that he has vasculitis and that 
it is related to his service, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The appeal as to the claim of entitlement to service 
connection for a left knee condition is dismissed.

The appeal as to the claim of entitlement to a compensable 
evaluation for hemorrhoids is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for vasculitis is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


